DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 8/26/2020. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“the at least one phase change material assembly is positioned at a location that is traversing over the ribs and in the valley” (claim 4); “a reflective layer” (claims 5 and 19); “a phase change material” (claims 5, 12 and 16); and “a foam and a fiber insulation material” (claim 15).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both “hardware” and “existing roof” (see specification as filed [0020]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 8, 12 and 16 are objected to because of the following informalities:
Claim 2, “that distance” is objected to because the limitation does not properly refer to the previously recited distance. This objection can be overcome by reciting, “the  distance” or “said  distance”.
Claim 8, “phase change material” is objected to because the limitation is missing an introductory article. This objection can be overcome by reciting, “a phase change material”.
Claim 12, “phase change material” is objected to because the limitation is missing an introductory article. This objection can be overcome by reciting, “a phase change material”.
Claim 12, “the assembly” is indefinite because the limitation does not properly refer to the previously recited at least one phase change material assembly. This objection can be overcome by reciting, “the at least one phase change material assembly”.
Claim 16, “phase change material” is objected to because the limitation is missing an introductory article. This objection can be overcome by reciting, “a phase change material”.
Claim 16, “the assembly” (two recitations) is indefinite because the limitation does not properly refer to the previously recited at least one phase change material assembly. This objection can be overcome by reciting, “the at least one phase change material assembly”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hardware” in claims 1, 10 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, “a K value of greater than about 0.15” is indefinite because it is unclear what the K value is referring to in the claim. Further, the value lacks units. Does applicant intend for K value to refer to thermal conductivity? Does applicant intend for 0.15 to be measured in watts per meter Kelvin (W/mK)?
Claim 14, “the framework” (first page, line 3; second page, line 2), “the hardware” (line 5) are indefinite because it is unclear if the limitations are referring to the previously recited framework of hardware, or different/additional framework and/or hardware. If the limitations are referring to the previously recited framework of hardware, this rejection can be overcome by reciting, “the framework of hardware” and “the framework of hardware”, respectively.
Claim 16, “the day” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “daytime ”.
Claim 19, “the rate of release of the absorbed heat from the phase change material with a reflective layer in thermal conductivity therewith” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “a  rate of release of the absorbed heat from the phase change material with a reflective layer in thermal conductivity therewith”.
Claim 20, “the rate of release of the absorbed heat from the phase change material at night is sufficient to fully re-freeze the material before the following day” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “a  rate of release of the absorbed heat from the phase change material at night is sufficient to fully re-freeze the material before the following day”.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 8061087) in view of Alderman (US 6645598).
Claim 1, Ray teaches a roof system comprising:
hardware 70 for securing to an existing roof 18 of a structural facility (“building” col. 3, line 3; Fig. 3);
a new roof 80 secured to the hardware (col. 5, lines 37-38; Fig. 3); and
an insulation material 78 positioned in a climate space between the roofs (space between 18 and 80; Fig. 3; note that “the roofs” was treated as the existing roof and the new roof) and supported by the hardware (Fig. 3).  
Although, Ray teaches insulation material 78 and air space (“air space”), and modifying the height of hardware 70 to accommodate thicker insulation or additional air space (col. 5, lines 25-28), Ray does not teach at least one phase change material assembly positioned in the climate space between the roofs and supported by the hardware, the at least one phase change material assembly occupying no more than a minority of the climate space.
However, Alderman teaches an insulation blanket for a roof (col. 2, lines 44-50) comprising at least one phase change material assembly 10 positioned in a climate space on a roof (Fig. 8), the at least one phase change material assembly occupying no more than a minority of the climate space (Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the material of the insulation of the roof system to comprise at least one phase change material assembly positioned in a climate space between the roofs and supported by the hardware, the at least one phase change material assembly occupying no more than a minority of the climate space, with the reasonable expectation of improving the insulating properties of the roof system by delaying transfer of heat from a warmer atmosphere to a cooler interior of the structural facility, or in the reverse (Alderman col. 3, lines 18-35), and since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 2, Ray and Alderman teach all the limitations of claim 1 as above. Although, Ray further teaches modifying the height of the hardware to accommodate thicker insulation or additional air space, Ray does not teach the climate space between the roofs being no more than about 4 inches in distance and the minority of the climate space occupied by the phase change material assembly is less than about one inch of that distance. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the climate space between the roofs (note that “the roofs” was treated as the existing roof and the new roof) being no more than about 4 inches in distance and the minority of the climate space occupied by the phase change material assembly is less than about one inch of that distance, with the reasonable expectation of optimizing the insulation value of the roof system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
	Claim 3, Ray further teaches wherein the hardware includes a plurality of orifices to promote air circulation between adjacent climate spaces divided by the hardware (under the broadest reasonable interpretation the orifices in which bolts can pass nonetheless constitute a plurality of orifices to promote air circulation between adjacent climate spaces divided by the hardware because air would be allowed to pass through the orifices thereby promoting circulation, as exceedingly broadly claimed; Fig. 8).
Claim 5, as modified above, the combination of Ray and Alderman teach all the limitations of claim 1, and further teaches wherein the phase change material assembly includes a reflective layer (Alderman col. 6, lines 57-63) in thermally conductive communication with a phase change material (Alderman col. 6, lines 12-19; it is understood that the reflective layer is a metalized coating that can be applied to one or both sides of the sheet material covering the phrase change material and thus the reflective layer is in thermally conductive communication with the phase change material).
Claims 6-7, as modified above, the combination of Ray and Alderman teach all the limitations of claim 1, and further teaches wherein [claim 6] the reflective layer is a material having a K value (note that K value was treated as thermally conductive K value) of greater than about 0.15 and [claim 7] wherein the reflective layer is aluminum foil (Alderman “aluminum foil” col. 3, lines 36-41; it is understood that aluminum foil has a thermally conductive K value of greater than about 0.15).
Claims 8-9, as modified above, the combination of Ray and Alderman teach all the limitations of claim 1, and further teaches wherein [claim 8] the phase change material assembly comprises phase change material with a melting point of between about 70ºF and 90ºF, and [claim 9] wherein the phase change material includes a substance selected from a group consisting of calcium chloride hexahydrate, sodium sulfate, paraffin, a fatty acid and coconut oil (Alderman claim 5; note that it is understood that calcium chloride hexahydrate has a melting point of between about 70ºF and 90ºF).
Claim 10, Ray teaches a structural facility comprising:
an existing roof 18;
hardware 70 secured to the existing roof (“building” col. 5, lines 1-14; Fig. 3);
a new roof 80 secured to the hardware (col. 5, lines 37-38; Fig. 3); and
at least one insulating material 78 positioned in a climate space between the -19-Attorney Docket P430-06Non-Provisional Patent Applicationroofs (space between 18 and 80; Fig. 3).
Although, Ray teaches insulation material 78 and air space (“air space”), and modifying the height of hardware 70 to accommodate thicker insulation or additional air space (col. 5, lines 25-28), Ray does not teach at least one phase change material assembly positioned in the climate space between the roofs the at least one phase change material assembly occupying no more than a minority of the climate space.
However, Alderman teaches an insulation blanket for a roof (col. 2, lines 44-50) comprising at least one phase change material assembly 10 positioned in a climate space on a roof (Fig. 8), the at least one phase change material assembly occupying no more than a minority of the climate space (Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the material of the insulation of the roof system to comprise at least one phase change material assembly positioned in a climate space between the roofs and supported by the hardware, the at least one phase change material assembly occupying no more than a minority of the climate space, with the reasonable expectation of improving the insulating properties of the roof system by delaying transfer of heat from a warmer atmosphere to a cooler interior of the structural facility, or in the reverse (Alderman col. 3, lines 18-35), and since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 14, Ray teaches a method comprising:
installing a framework of hardware (note that framework of hardware was treated as a basic supporting structure, under the plain meaning and in light of the specification 70 provides support for the roof components on top of the building; col. 5, lines 1-14; Fig. 3) at a top surface of an existing roof 18 of a facility (“building”; col. 3, line 3) to support a new roof there above (col. 1, lines 45-55; Fig. 3), the framework to support a climate space between the roofs (space between 18 and 80; Fig. 3);
placing an insulation material 78 at a top surface of the existing roof between segments of the hardware (Fig. 3); and
securing the new roof to the framework over the existing roof (it is understood that 80 is secured over 18 by securing 80 to the framework over 18; Fig. 3).
Although, Ray teaches insulation material 78 and air space (“air space”), and modifying the height of hardware 70 to accommodate thicker insulation or additional air space (col. 5, lines 25-28), Ray does not teach the insulation material comprising at least one phase change material assembly, the at least one phase change material assembly occupying a minority of the climate space.
However, Alderman teaches an insulation blanket for a roof (col. 2, lines 44-50) comprising at least one phase change material assembly 10 positioned in a climate space on a roof (Fig. 8), the at least one phase change material assembly occupying a minority of the climate space (Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the material of the insulation of the roof system to comprise at least one phase change material assembly at a top surface of the existing roof between segments of the hardware, the at least one phase change material assembly occupying a minority of the climate space, with the reasonable expectation of improving the insulating properties of the roof system by delaying transfer of heat from a warmer atmosphere to a cooler interior of the structural facility, or in the reverse (Alderman col. 3, lines 18-35), and since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 15, as modified above, the combination of Ray and Alderman teaches all the limitations of claim 14, and further teaches introducing one of a foam and a fiber insulation material to the climate space with the phase change material assembly (Alderman; fiberglass layer shown in Fig. 8; col. 7, lines 16-24).  
Claim 16, as modified above, the combination of Ray and Alderman teaches all the limitations of claim 14, and further teaches utilizing phase change material of the assembly to absorb heat from airspace of the climate space above the assembly and modulate heat within the facility during the day (Alderman; “PCM” col. 7, lines 1-16; it is understood that the PCM absorbs heat from airspace of the climate space above the assembly and modulates heat within the facility during the day).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Alderman as above and further in view of Chamberlin et al. (US 8371083) (‘Chamberlin’).
Claim 4, as modified above, the combination of Ray and Alderman teach all the limitations of claim 1, and further teaches the existing roof comprising ribs that form a valley between adjacent ribs (Ray Fig. 1). Although, Ray further teaches insulating material being positioned above the existing roof (Ray “a layer of insulation 78 may be positioned in the space between the old roof panels 18 and the new roof panels 80”), Ray is unclear as to whether the insulating material is one of in a valley between the ribs and traversing over the ribs and in the valley. However, Chamberlin teaches a roof system, comprising ribs 106 and an insulating material assembly (116 in Fig. 1; or alternatively 126 in Fig. 2; claim 6) is positioned at a location that is one of in a valley between the ribs (126 is in a valley between the ribs in Fig. 2) and traversing over the ribs and in the valley (116 is over the ribs and in the valley in Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try positioning the at least one phase change material assembly at a location that is one of in a valley between the ribs and traversing over the ribs and in the valley, with the reasonable expectation of optimizing the distribution of insulation applied to the roof system, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 11-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Alderman as above and further in view of Alderman (US 20180355606) (‘Alderman ‘606’).
Claims 11-13, Ray and Alderman teach all the limitations of claim 10 as above. Ray is silent as to the facility being a storage unit absent any air conditioning system, a vent at an elevated location of the new roof to circulate air out of the climate space that includes heat given off by freezing phase change material of the assembly; and a circulation opening at a location of lower elevation than the vent to circulate air into the climate space that is cooler than the air circulated out, and the vent being a ridge vent and the elevated location being at a peak elevation of the structural facility. However, Alderman ‘606 teaches [claim 11] a structural facility wherein the facility is a storage unit absent any air conditioning system ([0018], [0044]), [claim 12] a vent (375; claim 7) at an elevated location of a new roof to circulate air out of a climate space that includes heat given off by freezing phase change material of the assembly (claim 7); and a circulation opening 315 at a location of lower elevation than the vent to circulate air into the climate space that is cooler than the air circulated out ([0036]; claim 7), [claim 13] wherein the vent is a ridge vent and the elevated location is at a peak elevation of the structural facility ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the facility being a storage unit absent any air conditioning system, incorporating a vent at an elevated location of the new roof to circulate air out of the climate space that includes heat given off by freezing phase change material of the assembly; and a circulation opening at a location of lower elevation than the vent to circulate air into the climate space that is cooler than the air circulated out, wherein the vent is a ridge vent and the elevated location is at a peak elevation of the structural facility, with the reasonable expectation of reducing energy consumption and costs associated with storing things in buildings.
Claims 17-20, as modified above, the combination of Ray and Alderman further teaches a reflective layer (Alderman col. 6, lines 57-63). Ray does not teach releasing the absorbed heat from the phase change material and into the airspace at night to freeze the material for heat absorption the next day, circulating heated air of the airspace to an elevated vent and out of the facility; and circulating air from outside the facility that is cooler than the heated air into the airspace, enhancing the rate of release of the absorbed heat from the phase change material with a reflective layer in thermal conductivity therewith, wherein the rate of release of the absorbed heat from the phase change material at night is sufficient to fully re-freeze the material before the following day. However, Alderman ‘606 teaches [claim 17] releasing the absorbed heat from the phase change material and into the airspace at night to freeze the material for heat absorption the next day ([0022]; claims 7 and 12); [claim 18] circulating heated air of the airspace to an elevated vent 375 and out of the facility [0036]; and circulating air from outside the facility that is cooler than the heated air into the airspace [0036]; [claim 19] enhancing the rate of release of the absorbed heat from the phase change material with a reflective layer 101 in thermal conductivity therewith ([0032]-[0033]; [0035]-[0036]), [claim 20] wherein the rate of release of the absorbed heat from the phase change material at night is sufficient to fully re-freeze the material before the following day ([0032]-[0033]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try releasing the absorbed heat from the phase change material and into the airspace at night to freeze the material for heat absorption the next day, circulating heated air of the airspace to an elevated vent and out of the facility; and circulating air from outside the facility that is cooler than the heated air into the airspace, enhancing the rate of release of the absorbed heat from the phase change material with a reflective layer in thermal conductivity therewith, wherein the rate of release of the absorbed heat from the phase change material at night is sufficient to fully re-freeze the material before the following day, with the reasonable expectation of reducing energy consumption and costs associated with storing things in buildings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635